DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the applicant claims “at least one of the properties for a respective one of the road sections”. It is not clear to the examiner if said “at least one of the properties for a respective one of the road sections” is the same as “at least one property” of claim 1 or if it is a different property. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the claim limitation “at least one of the properties for a respective one of the road sections” will be treated the same as “at least one property” of claim 1.
With respect to claim 9, the applicant claims a system comprising a navigator and by a server. It is not clear what the applicant is trying to convey with the limitation “by a server”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. Furthermore, it is not clear if the navigator or the server is performing each of the steps or if the server is performing one step while the navigator is performing the other step or which component is performing which function. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 and 10-12 recite selecting a route from a multiplicity of routes based on an evaluated metric corresponding to road sections and the route whose road sections maximize the metric is selected, and claim 9 recites receiving an inquiry and transmitting one road section.
This judicial exception is not integrated into a practical application. The limitation of selecting and evaluating as recited above and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person or a user can mentally selects a route based on an evaluation of data associated with road sections (Claims 1-8, and 10-12). A user can also mentally 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device, navigator or a server to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata US 2018/0178807 A1 (hence Murata).
In re claims 1 and 8, Murata discloses a drive assist apparatus, including a skill detecting unit detecting a driving skill of a driver of a vehicle and teaches the following:
selecting a route from a multiplicity of routes, which connect a departure point for a navigation to a destination for the navigation, wherein the route comprises at least one route segment (Paragraphs 0024 and 0031), wherein the at least one route segment for the route is selected from a multiplicity of road sections (Paragraph 0031), wherein the road sections are each assigned at least one property, which characterizes a driving experience (Paragraph 0032), wherein a metric is evaluated in accordance with the at least one property of a respective road section of the road sections (Fig.2 and Paragraph 0032), and wherein the route whose road sections maximize the metric as route segments for the route is selected (Paragraphs 0033 and 0049)
In re claim 2, Murata teaches the following:
assigning each of the road sections a multiplicity of properties, comprising the at least one property, wherein the properties are assigned respective weightings with which the properties in the metric are taken into account (Fig.2)
In re claim 3, Murata teaches the following:
wherein the at least one property characterizes at least one of: a static property, a dynamic property, a personalized property, or a swarm-data-based property (Paragraph 0032)
In re claim 4, Murata teaches the following:
wherein the at least one property characterizes at least one of: a physical property of the respective road section, of the road sections (Paragraph 0032), a physical property of an area surrounding a vehicle or of the respective road section, a physical property of a component of the vehicle, information about a driver of the vehicle, abstracted information about properties for a multiplicity of vehicles or drivers, information about a measurement variable of a sensor, which is arranged on the vehicle or on the driver, information from a camera, which is arranged on the vehicle, or information from a database
In re claim 5, Murata teaches the following:
learning at least one of the properties for a respective one of the road sections in accordance with information about a route segment, of the at least one route segment, which characterizes a driving experience (Paragraph 0045)
In re claims 6-7 and 9, Murata teaches the following:
transmitting an enquiry about possible route segments, wherein the enquiry comprises information about at least one of the departure point or the destination, transmitting at least one road section, which is selected from the multiplicity of road sections, with the corresponding at least one property (Paragraph 0042)
In re claim 11, Murata teaches the following:
wherein the dynamic property is a time-dependent property (Paragraph 0032)
In re claim 12, Murata teaches the following:
wherein the at least one property characterizes the information from the database that corresponds to a social network (Paragraph 0042)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata as discussed above and further in view of Magazinik et al US 2017/0052034 A1 (hence Magazinik).
In re claim 10, Murata discloses the claimed invention as recited above but doesn’t explicitly teach the following:
the selecting of the route from the multiplicity of routes, which connect the departure point for the navigation to the destination for the navigation, is performed in accordance with a desired arrival time or a desired departure time
Nevertheless, Magazinik discloses a system for directing a driver to a passenger based on a destination location specified by the driver (Paragraph 0001) and teaches the following:
the selecting of the route from the multiplicity of routes, which connect the departure point for the navigation to the destination for the navigation, is performed in accordance with a desired arrival time or a desired departure time (Paragraph 0037, Fig.5, #504 and Paragraph 0071)
It would have been obvious to one having ordinary skills in the art at the time invention was filed to have modified the Murata reference to include a time by which a driver desires to arrive at a destination, as recited by Magazinik, in order to enhance the experience of a driver associated with the vehicle (Magazinik, Paragraph 0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson et al US 2019/0346276 A1 discloses routing based on a driver’s experience.
Ding et al US 2015/0308846 A1 discloses a method for recommending a candidate path, in response to receiving a query from a user, determining a recommendation indicator associated with a current path, based on the behavior data of the user and the behavior data of the at least one other user; and recommending the candidate path to the user based on at least a recommendation indicator associated with at least one of the plurality of paths.
Myers et al US 2020/0284601 A1 discloses an interactive telematics system that identifies one or more optimum routes for a user by identifying a plurality of potential routes from a departure location to a destination taking into consideration level of driving experience, behavior type, risk adversity, tendencies and preferences with such things as cruising speed, responses to various traffic conditions, and reactions to adverse and potentially dangerous driving conditions.
Rahal-Arabi et al US 2018/0164108 A1 discloses a navigation routing system that provides a navigation route based on one or more stress levels of a driver of a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669